12-2913
         Sun v. Holder
                                                                                       BIA
                                                                               A088 792 958
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 18th day of July, two thousand thirteen.
 5
 6
 7       PRESENT:
 8                JON O. NEWMAN,
 9                PIERRE N. LEVAL,
10                JOSÉ A. CABRANES,
11                     Circuit Judges.
12       _____________________________________
13
14       DAI SHIN SUN,
15                Petitioner,
16
17                       v.                                     12-2913
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               David A. Bredin, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Cindy S. Ferrier,
28                                     Assistant Director; Lindsay M.
29                                     Murphy, Trial Attorney, Office of
 1                          Immigration Litigation, United
 2                          States Department of Justice,
 3                          Washington, D.C.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   decision of the Board of Immigration Appeals (“BIA”), it is

 6   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 7   review is DENIED.

 8       Dai Shin Sun, a native and citizen of the People’s

 9   Republic of China, seeks review of a June 28, 2012, decision

10   of the BIA denying his motion to reconsider.    In re Dai Shin

11   Sun, No. A088 792 958 (B.I.A. June 28, 2012).   We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of this case.

14       As the government argues, our review in this case is

15   limited to the BIA’s June 2012 denial of Sun’s motion to

16   reconsider because that is the only decision from which he

17   filed a timely petition for review.   See Ke Zhen Zhao v.

18   U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir. 2001);

19   see also Luna v. Holder, 637 F.3d 85, 92 (2d Cir. 2011)

20   (recognizing that the 30-day filing requirement of 8 U.S.C.

21   § 1252(b)(1) “is jurisdictional and not subject to equitable

22   tolling” (quotation marks and citation omitted)).    We review

23   the BIA’s denial of a motion to reconsider for abuse of


                                  2
 1   discretion.   Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d

 2   Cir. 2006).   The BIA reasonably denied Sun’s motion to

 3   reconsider because his additional attempts to explain his

 4   demeanor at his merits hearing and an inconsistency in the

 5   record of his underlying proceedings failed to specify

 6   errors of fact or law in the BIA’s prior decision as

 7   required by 8 C.F.R. § 1003.2(b)(1).    See id. at 111; see

 8   also In re Cerna, 20 I. & N. Dec. 399, 402 n.2 (B.I.A.

 9   1991).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.    Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk




                                    3